Citation Nr: 0621515	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-17 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1969 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision 
which denied service connection for PTSD.  In May 2006, the 
veteran testified at a Travel Board hearing at the RO.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to this claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  According to his service 
personnel records, he served in Vietnam from June 1969 to 
August 1970.  His military occupational specialty was listed 
as a power generation equipment operator.  Service personnel 
records show that he was awarded decorations indicating 
service in Vietnam, but not evidencing combat.  The service 
personnel records show that he was awarded decorations 
including the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.  

His service medical records do not specifically show 
treatment for any psychiatric problems.  On a medical history 
form at the time of a May 1958 pre-induction examination, the 
veteran checked that he suffered from depression or excessive 
worry.  The reviewing examiner did not refer to any 
psychiatric problems.  The remainder of the veteran's service 
medical records were negative for any psychiatric problems.  

Post-service VA treatment records show multiple diagnoses of 
PTSD.  A VA mental status evaluation report received in June 
2002, noted that the veteran reported that he was in Vietnam 
about a month when he saw another soldier shoot himself in 
the leg.  He stated that when he was at a 716th Military 
Police Battalion cell, he heard the sound of incoming mortar 
and rocket propelled grenades.  The veteran indicated that on 
one occasion he and another soldier delivered a generator by 
truck to another site and found that when they had arrived, 
the truck had ten to fifteen bullet holes in it.  He further 
reported that when he was in An Khe, in the Central 
Highlands, incoming rounds came in and blew up sleeping 
quarters.  The veteran noted that he also saw trucks carrying 
bodies when he was in An Khe.  The assessment included PTSD, 
with delayed onset and depressed effect; dysthymia, very 
serious, and severe depressive disorder; and short-term 
remission from substance abuse.  

In a February 2003 response to a request for stressor 
information, the veteran reported less detailed information.  
He referred to shooting a Vietnamese individual at a brothel 
and to nightmares of being stabbed repeatedly.  In May 2003 
and July 2003, the RO forwarded apparently only this 
information to the U.S. Armed Services Center for Unit 
Records Research (CURR).  In August 2003, CURR reported that 
the information received was insufficient for the purpose of 
conducting meaningful research.  

The RO has essentially denied service connection for PTSD on 
the basis that the veteran's alleged stressors have not been 
verified.  

The Board notes that the veteran has provided various 
additional statements of claimed stressors.  For example, a 
February 2003 VA treatment entry noted that he reported that 
he was assigned as an equipment engineer while in Vietnam and 
that his unit received incoming enemy fire.  He stated that 
he put dead bodies in body bags and that he was required to 
perform guard duty.  The veteran indicated that his major 
trauma involved his shooting of a Vietnamese boy whom he 
believed was going to harm him.  The examiner reported that 
given the veteran's current emotionally/psychologically 
unstable state, it was not possible to make a clear 
determination regarding the presence of true PTSD.  The 
diagnoses included anxiety disorder and psychotic disorder.  

Also, at the May 2006 Board hearing, the veteran reported 
that he was assigned to the 44th Signal Battalion from June 
1969 to March 1970 and with the 560th Maintenance Company 
from March 1970 to August 1970 while he was in Vietnam.  He 
stated that when he was first in Vietnam, he saw a soldier 
shoot himself in the leg and that occurred in approximately 
June 1969 or July 1969.  He also stated that his truck was 
hit by rifle fire when delivering a generator to a camp.  The 
veteran reported that he was delivering the generator from 
Long Binh to a nearby camp and that he was with the 44th 
Signal Battalion at that time.  He stated that occurred maybe 
in August 1969 or September 1969.  The veteran further 
indicated that there was a mortar attack at a hooch in Long 
Binh in September 1969.  He also indicated that there was a 
grenade attack when he was at An Khe in May 1970 to June 1970 
with the 560th Maintenance Company.  

The veteran has specifically stated that he was exposed to 
stressors, including mortar fire.  The Board observes that a 
mortar attack may in some cases be a satisfactory stressor 
for PTSD.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

As the veteran has provided information sufficient to verify 
claimed stressors through the U.S. Army and Joint Services 
Records Research Center (JSRRC) (previously CURR) another 
attempt to verify such stressors should be made.  

It is the judgment of the Board that the duty to assist the 
veteran with his claim includes trying to verify his claimed 
stressors through the service department.

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following:  

1.  Forward the veteran's statements of 
alleged PTSD stressors, as well as any 
other relevant evidence, to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC), and request that 
organization investigate and attempt to 
verify the alleged stressors.  If more 
detailed information is needed for this 
research, the veteran should be given an 
opportunity to provide it.  JSRRC should 
also be asked to provide unit histories 
of the veteran's units during the time he 
was in Vietnam.  

2.  If a stressor is verified, or evidence 
that the veteran engaged in combat with 
the enemy is obtained, the veteran should 
be scheduled for a VA examination to 
determine whether he has PTSD and whether 
any PTSD is related to a confirmed 
stressor in service.  

3.  Thereafter, review the claim for 
service connection for PTSD.  If the claim 
is denied, issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



